Citation Nr: 1206342	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-27 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by tooth loss, including as a result of exposure to ionizing radiation.  

2.  Entitlement to service connection for cataracts and visual impairment, including as a result of exposure to ionizing radiation.  

3.  Entitlement to service connection for peptic ulcer disease, including as a result of exposure to ionizing radiation.  

4.  Entitlement to service connection for skin cancer, including as a result of exposure to ionizing radiation.  

5.  Entitlement to service connection for a disability manifested by memory loss, including as a result of exposure to ionizing radiation.  

6.  Entitlement to service connection for anxiety, including as a result of exposure to ionizing radiation.  

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION


The Veteran, who is the Appellant, served on active duty from November 1951 to October 1955.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2011, a travel board hearing was held before the undersigned in Waco, Texas.  A transcript of the hearing is associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a disability manifested by memory loss, skin cancer, anxiety, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  


FINDINGS OF FACT

1.  In October 2011, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran indicating that he wished to withdraw his appeal seeking service connection for a disability manifested by tooth loss; there are no questions of fact or law remaining before the Board in this matter.  

2.  In October 2011, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran indicating that he wished to withdraw his appeal seeking service connection for cataracts and visual impairment; there are no questions of fact or law remaining before the Board in this matter.  

3.  In October 2011, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran indicating that he wished to withdraw his appeal seeking service connection for peptic ulcer disease; there are no questions of fact or law remaining before the Board in this matter.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of service connection for a disability manifested by tooth loss.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011). 

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of service connection for cataracts and visual impairment.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011). 

3.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of service connection for peptic ulcer disease.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As the issues addressed in this decision have been withdrawn, the VCAA does not apply.  

Withdrawal of Service Connection for a Disability Manifested
By Tooth Loss, Cataracts and Visual Impairment, 
and Peptic Ulcer Disease

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

In correspondence received in October 2011, the Veteran stated that he wished to withdraw his appeal as to service connection for a disability manifested by tooth loss, cataracts and visual impairment, and peptic ulcer disease that was before the Board; hence, there is no allegation of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters.  


ORDER

The appeal for service connection for a disability manifested by tooth loss is dismissed.  

The appeal for service connection for cataracts and visual impairment is dismissed.  

The appeal for service connection for peptic ulcer disease is dismissed.  


REMAND

During the hearing before the undersigned in September 2011, the Veteran testified that he had been receiving outpatient treatment at the VA Medical center in Bonham, Texas (VAMC) and was receiving disability benefits administered by the Social Security Administration (SSA).  Records of treatment at the VAMC or those pertaining to the award of such benefits by the SSA have not been associated with the record certified for appellate review.  Such records may be of significant probative value in determining whether service connection for the disabilities at issue may be granted.  As the Court of Appeals for Veterans Claims  (Court) held in Lind v. Principi, 3 Vet. App. 493, 494 (1992), that the duty to assist requires the VA to attempt to obtain records from other Federal agencies, including the SSA, when the VA has notice of the existence of such records. Thus, the RO must request complete copies of the VAMC and SSA records utilized in awarding the veteran disability benefits prior to appellate consideration.  

The Veteran claims service connection for disabilities as a result of exposure to ionizing radiation during service.  Of these disabilities, only skin cancer is considered a radiogenic disease by VA.  38 C.F.R. § 3.311 (2011).  While the record does not confirm high levels of ionizing radiation exposure due to atomic testing, the record shows that his skin cancer may be the result of excessive sun exposure.  He has not been afforded an examination to ascertain whether the sun exposure may have resulted in the skin cancer.  Given the nature of his duties during service, the Board believes such an examination is warranted in this case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Detailing the circumstances where VA must provide a VA medical examination).  

Regarding the Veteran's claim for service connection for PTSD, it is noted that regulations pertaining to this disability have been recently amended.  As pointed out by the Veteran's representative at the Board hearing before the undersigned, the RO has not had the opportunity to review the Veteran's claim under these revised regulations.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should contact the VAMC and request copies, for association with the claims folder,  of any and all records of treatment that the Veteran received at that facility.  

2.  The RO should contact the SSA and request copies, for association with the claims folder,  of any and all records utilized by that agency in the Veteran's claim for disability benefits.  

3.  The RO should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his skin cancer.  The Veteran should be requested to give specific details regarding his sun exposure during service and in the years since his discharge from active duty.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that the skin cancer is related to sun exposure during service.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

4.  Thereafter, the RO should readjudicate the issues on appeal, including revised regulations pertaining to service connection for PTSD.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


